                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA



  IN RE FACEBOOK, INC. CONSUMER                      MDL No. 2843

  PRIVACY USER PROFILE LITIGATION                    Case No. 18-md-02843-VC

  This document relates to:                          PRETRIAL ORDER NO. 33: ORDER
                                                     RE DISCOVERY LETTER
  ALL ACTIONS
                                                     Re: Dkt. No. 358



        Beyond the materials that Facebook produced on December 26, it is not necessary for the
plaintiffs to obtain the disputed materials on an expedited basis. Accordingly, the plaintiffs’
request for further relief is denied at this time.

        IT IS SO ORDERED.



Dated: January 2, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
